        Case 2:20-cv-01872-CKD Document 6 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9
                                       UNITED STATES DISTRICT COURT
10
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12
      DOUGLAS ANTHONY HARDEN,                             No. 2:20-cv-1872 CKD P
13
                          Plaintiff,
14
              v.                                          ORDER FOR PAYMENT OF INMATE
15                                                        FILING FEE
      HUGGETT, et al.,
16
                          Defendants.
17

18

19   To: Director of the California Department of Corrections and Rehabilitation, 1515 S Street,

20   Sacramento, California 95814:

21           Plaintiff, a state prisoner proceeding in forma pauperis, is obligated to pay the statutory

22   filing fee of $350.00 for this action. Plaintiff is assessed an initial partial filing fee of 20 percent

23   of the greater of (a) the average monthly deposits to plaintiff’s trust account; or (b) the average

24   monthly balance in plaintiff’s account for the 6-month period immediately preceding the filing of

25   this action. 28 U.S.C. § 1915(b)(1). Upon payment of that initial partial filing fee, plaintiff will

26   be obligated to make monthly payments in the amount of twenty percent of the preceding month’s

27   income credited to plaintiff’s trust account. The California Department of Corrections and

28   Rehabilitation is required to send to the Clerk of the Court the initial partial filing fee and
                                                          1
        Case 2:20-cv-01872-CKD Document 6 Filed 03/26/21 Page 2 of 2


 1   thereafter payments from plaintiff’s prison trust account each time the amount in the account
 2   exceeds $10.00, until the statutory filing fee of $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).
 3           Good cause appearing therefore, IT IS HEREBY ORDERED that:
 4           1. The Director of the California Department of Corrections and Rehabilitation or a
 5   designee shall collect from plaintiff’s prison trust account an initial partial filing fee in
 6   accordance with the provisions of 28 U.S.C. § 1915(b)(1) as set forth in this order and shall
 7   forward the amount to the Clerk of the Court. The payment shall be clearly identified by the
 8   name and number assigned to this action.
 9           2. Thereafter, the Director of the California Department of Corrections and Rehabilitation
10   or a designee shall collect from plaintiff’s prison trust account monthly payments in an amount
11   equal to twenty percent (20%) of the preceding month’s income credited to the prisoner’s trust
12   account and forward payments to the Clerk of the Court each time the amount in the account
13   exceeds $10.00 in accordance with 28 U.S.C. § 1915(b)(2), until the $350.00 filing fee for this
14   action has been paid in full. The payments shall be clearly identified by the name and number
15   assigned to this action.
16           3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s
17   signed in forma pauperis affidavit on the Director, California Department of Corrections and
18   Rehabilitation, 1515 S Street, Sacramento, California 95814.
19           4. The Clerk of the Court is directed to serve a copy of this order on the Financial
20   Department of the court.
21   Dated: March 26, 2021
                                                        _____________________________________
22
                                                        CAROLYN K. DELANEY
23                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26
     12/hard1872.cdc.docx
27

28
                                                          2
